          Case 1:21-mc-00001-CBK Document 1-7 Filed 05/19/21 Page 1 of 1 PageID #: 37



Barbara Paepke

                                   Karen Schreier
                                   Tuesday, May 11, 2021 3:40 PM
                                   SDDmLAII District Court; SDPml_ALL Probation
                                   GOVID-19


                                                                                             RECEIVED
Dear District Court employees:                                                                    MAY 1 i 2021
For those of you who have received your vaccine shots,THANK YOU!                             W.S.piSTRICT COURT
                                                                                                  ABgRDEEN-SD

For those of you who haven't, I've been thinking a lot about our court family during this time of COVID-19. Some of us
have cancer or are cancer survivors. Some of us are older. Some of us have diabetes. Some of us are overweight. Some
of us have breathing issues.Some of us are smokers. Some of us have compromised immune systems. All of these
conditions and more put some of us as a heightened risk of serious illness or death if we contract COVID-19. And some
of us have spouses who would not survive COVID if we brought it home to them. Many of us have taken precautions
during the last year to isolate ourselves, wear masks,stay distant, and not eat in restaurants or travel, About 90% of us
have gotten our vaccine shots to reduce the risk of getting COVID. We hate to come this far and not make it safely
through this difficult time.

Because of the risk associated with contracting COVID-19, the court has taken multiple steps to help keep us all safe and
to show its appreciation for your dedication to the mission of the courts. We quickly moved to allow most employees to
work from home, unless your presence was necessary in the building. Several court employees volunteered to make
masks for all of us before masks were widely available for purchase. Most of you received a small gift card and then a
larger bonus. We've been given equipment to use at home. Temperatures of all who enter the federal building are
checked daily. And only after vaccines became widely available, have we planned to bring all employees back into the
office.


Now it is your turn to do your part to help keep the court family safe. The best way for all in the court family to not
contract COVID, is for all of us to be vaccinated. Think about your co-worker and others who come into the courthouse.
Do it for them.The military has a saying "Leave no one behind." If we are all vaccinated, we will leave no one behind. So
put your arm out and get Jabbed. Help us get to 100% community immunity within our court family.

Karen Schreier
